Case 5:20-cv-04049-EJD Document 2 Filed 06/17/20 Page 1 of 2
CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither ee nor supplement the siting and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM. )

JS-CAND 44 (Rev. 07/19)

 

IL. “¢ a) PLAINTIFFS DEFENDANTS _.
igurd Murphy and Keith Uehara Celestron Acquisition, LLC, et al.
County of Residence of First Listed Plaintiff — Riversid County of Residence of First Listed Defendant
” CEPT IN U.S. PLAINTIFF CASES) im (IN U. iS PLAINTIFF CASES ONLY)
NOTE: _ INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLV
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Elizabeth Castillo, Cotchett, Pitre & McCarthy, LLP
840 Malcolm Road, Burlingame, CA 94010 Tel: 650-697-6000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) WW. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
en cic Plaintiff i Federal Quest PTF DEF PTF DEF
oss (SOS ETUea LEAL x estion Citizen of This State 1 1 Incorporated or Principal Place 4 4
(Se eae of Business In This State A
2 USG Peon 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5)
§. Government Defen i
di hi 7 of Business In Another State
(In ae Citizenship of Parties in Item III) (Cifisen or Subiect ofa 3 3 Fareign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 422 Appeal 28 USC § 158 375 False Claims Act
120 Marine 310 Airplane 365 Personal Injury — Product Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Liability Liability 690 Other § 157 § 3729(a)) ;
140 Negotiable Instrument 320 Assault, Libel & Slander 367 Health Care/ LABOR PROPERTY RIGHTS | Ae eae Ae ent
150 Recovery of ; Pharmaceutical Personal . : 410 Antitrust
i ery tee 330 Federal Employers injury Product Liability 710 Fair Labor Standards Act | 820 Copyrights 0 Weak coi Being
en Liability 2 720 Labor/Management $30 Patent
Veteran's Benefits : 368 Asbestos Personal Injury : . 450 Commerce
151 Medi re 340 Marine Product Liability Relations 835 Patent—Abbreviated New i :
See 345 Marine Product Liability 740 Railway Labor Act Drug Application 460 Deportation
152 Recovery of Defaulted 350M. . PERSONAL PROPERTY : : 470 Racketeer Influenced &
otor Vehicle 751 Family and Medical 840 Trademark oe
eae Loans (Eamets iat cs. Aono Vehicle Procact 370 Other Fraud eae A Corrupt Organizations
ti Prodi : SOCIAL SECURITY .
= ee Liability 371 Truth in Lending 790 Other Labor Litigation | 480 Consumer Credit
oe Ey, a 360 Other Personal Injury 380 Other Personal Property 791 Employee Retirement ¢ ff) 485 Telephone Consumer
erpaym coe Se Damage Income Security Act 862 Black Lung (923) Protection Act
eee aa ee 385 Property Damage Product ee 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
160 Stockholders’ Suits Liability Mice 864 SSID Title XVI 850 Securities/Commodities/
DO Utena CIVIL RIGHTS PRISONER PETITIONS | “62 Natualication 865 RSI (405(g)) Exchange
195 Contract Product Liability!" Oo Civil Rights eae CORES Dae TERS 890 Other Statutory Actions
196 Franchise nee Saree ee oe 465 a Immigration ned zee 891 Agricultural Acts
REAL PROPERTY oot LSA ns 870 Taxes (U.S. Plaintiff or ee nies
a pL Diescne a yer Deiacan) 895 Freedom of Information
210 Land Condemnation 443 Housing/ Sentence 871 IRS—Third Party 26 USC yee sett
220 Foreclosure Accommodations 530 General § 7609 896 Arbitration
230 Rent Lease & Ejectment | 445 Amer. w/Disabilities— 535 Death Penalty Ra eee cree
240 Torts to Land Employmct: OTHER Act/Review or Appeal of
245 Tort Product Liability 446 Amer. plese aes 540 Mandamus & Other Agency Decision
290 All Other Real Property | “48 Education 550 Civil Rights 950 Constitutionality of State
555 Prison Condition Statutes
560 Civil Detainee—
Conditions of
Confinement
Vv. ORIGIN (Place an “X" in One Box Only) a Palen
1° Original 2 Removed from 3  Remanded from . 4  Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict ;
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation—Transfer Litigation-Direct File

 

VL CAUSEOF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless ativerrity).
US.C. §§ 1, 2; 15 U.S.C. § 18
CTION ©
- Brief description of cause:
Restraint of trade; monopoly; attempted monopolization; acquisition substantially lessens competition

VII. REQUESTEDIN v CHECKIFTHISISACLASS ACTION DEMANDS CHECK YES only if demanded in complaint:

JURY DEMAND: No

 

 

 

COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. x Yes_
eee ee CASES) JUDGE Hon. Edward J. Davila DOCKET NUMBER 5-16-cy-06370-EJD

IF ANY | (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND x SAN JOSE EUREKA-MCKINLEYVILLE
DATE 6/17/2020 SIGNATURE OF ATTORNEY OF RECORD /s/ Elizabeth Castillo
JS-CAND 44 (rev. 07/19)

Case 5:20-cv-04049-EJD Document 2 Filed 06/17/20 Page 2 of 2

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

La)

b)

c)

VI.

5

VII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment).”

Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

(1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
(2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an ““X” in this box.

(3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
takes precedence, and box | or 2 should be marked. :

(4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
‘citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
Mark this section for each principal party.

Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
one nature of suit, select the most definitive. ;

Origin. Place an “X” in one of the six boxes.
(1) Original Proceedings. Cases originating in the United States district courts.

(2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
petition for removal is granted, check this box.

(3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

(4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

(5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

(6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC

§ 1407. When this box is checked, do not check (5) above.
(8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases. :

Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”

Date and Attorney Signature. Date and sign the civil cover sheet.
